DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/087,176 filed 03/21/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Terminal Disclaimer
The terminal disclaimer (TD) filed on 09/27/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date 

Response to Amendment
The amendments and arguments/remarks filed on 01/19/2021 have been entered and fully considered.
Instant claim 16 has been amended currently.
Instant claims 1-15 and 31 have been cancelled currently.
Instant claims 16-30 and 32-35 are pending.

Response to Arguments
Applicant’s arguments/remarks, see p. 6-10 filed 12/30/2020, with respect to the rejection(s) of claim(s) 16-30 and 32-35 under 35 USC 103(a) and corresponding filed amendments have been fully considered.  However, due to applicant’s current amendments, the previous rejections have been modified from 35 USC 103(a) into a new ground(s) of rejection under 35 USC 102(b) and 103(a); see new rejections in view of Stewart and/or Spence et al. below.
Furthermore, applicant states and discusses within the current remarks that Stewart does not disclose “any process for fluid formation in which a substrate molecule and one or more reagents that react with it coflow and are combined prior to plug formation within the device.  This statement is confusing to the Examiner because previous claim limitations directed to “prior” plug formation has been removed by the current amendments; therefore, the Examiner reads this remark as being moot. In 
It is the position of the Examiner that newly submitted claim amendments (e.g. multiple “streams”) are met by Stewart or the combination of Stewart and Spence et al. in the claim rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-18, 25-30, and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by G.B. 2097692 A (Stewart).
	In regards to instant claims 16-17 and 30; Stewart discloses a method and apparatus for combining chemical reagents (“one or more chemical reactants …”) comprising the steps of:  1) dispensing the reagents into a conduit system in the form of discrete volumes or droplets (“plugs” or “streams”) separated from each other by an inert immiscible liquid; and 2) moving the inert liquid (“a stream of carrier fluid …”) and discrete droplets (“streams of the solution of aqueous fluid …”) in such a manner that predetermined discrete volumes (“streams”) coalesce with each other, thereby combining the reagents (abstract and fig. 1-9):  (“A method of forming a plurality of plugs …”).  Stewart disclose employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant “DNA” work (encompassing “polymerase-chain reaction (PCR)”) (p. 3, col. 2).  The conduit system comprises several reservoirs, channels, tubing, ports (inlets and “outlets”), “junctions”, vents, and syringes (p. 3, col. 1; and fig. 8-9):  (“providing a microfluidic device comprising a substrate having a at least a first channel and a second channel …").  Stewart recites the steps of:  1) dispensing two or more reagents into a conduit system in the form of discrete volumes of liquid (“a stream of a first plug” and “a stream of a second plug”), wherein each discrete volume is separated from each other by an inert immiscible liquid 2) moving the liquid and discrete volumes though the conduit system (encompassing “continuously flowing …” and “controlling flow rates of the aqueous fluid and the carrier …”); and 3) forming discrete volumes of chemical reagents by passing volumes and immiscible liquid from conduit to conduit (“forming a plurality of the plugs …” and “collecting the plurality of plugs ...") - (claims 1-25 and fig. 1-7).  Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1).  Stewart further discloses a system for mixing (“coflow”) volumes of two aqueous reagents from syringes 21-22 within a Y-junction 24 - (“intersection” and “a plug-forming junction”) - (fig. 8-9 and p. 3, col. 1) - (further “providing a microfluidic device comprising a substrate having a at least a first channel and a second channel …"), wherein the system can be used with more reactants and in biological processes like growing microbes in the droplets of reactants or recombinant “DNA” work (encompassing “to form a PCR product …”) before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “… an aqueous fluid containing target DNA or RNA molecules …”, “introducing” the “aqueous fluid” into “a channel of the microfluidic system via a conduit.”, “the plurality of plugs is substantially surrounded …”).  Stewart discloses (p. 2, col. 1) the use of electric circuits or coils or by electromagnetic radiation to “heat” regions of a device in order to allow merged droplets to be incubated at a required temperature:  (encompassing “providing, externally form the microfluidic device, condition suitable for a … (PCR) …”).
	In regards to instant claim 18; Stewart discloses (p. 2, col. 2) the use of an HPLC system and light analysis to automatically monitor the progress of droplets by way of monitoring fluctuations in light propagated through a tube:  (“further comprising the step of providing a detector …”).
In regards to instant claim 25; Stewart discloses a system for mixing volumes of two aqueous reagents from syringes 21-22 within a Y-junction 24 (fig. 8-9 and p. 3, col. 1), wherein the system can be used with more reactants and in biological processes like growing microbes in the droplets of reactants before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “further comprising the step of directing a subset of the plurality of the plugs …”).
	In regards to instant claims 26-28; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1), and that a small quantity of the immiscible carrier phase contains a surfactant agent (p. 2, col. 1):  ("a surfactant").  Stewart discloses that the carrier phases can be Freons (p. 1, col. 1); it is well known that Freons are orgnanofluorines like chlorofluorocarbons (CFCs) and hydrofluorocarbons (HFCs) that are used to make fluorinated oils and surfactants, and are being read on the current claim limitations encompassing “a fluorosurfactant" and/or “a fluorinated oil”.
	In regards to instant claims 29 and 35; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1), and that a small quantity of the immiscible carrier phase contains a surfactant agent (p. 2, col. 1):  ("a surfactant").  Stewart discloses (p. 1, col. 1) that the carrier phases can comprise cholesterol, sodium dioxyl, succinate Teepol, and Triton-X-100:  (encompassing “an oligoethylene glycol” and “a fluorinated surfactant comprising a hydrophilic head group …”).
	In regards to instant claim 32; Stewart discloses (fig. 1-2) the use of tubing that holds droplets 4 that are separated by carrier phase 1.
	In regards to instant claims 33-34; Stewart discloses (p. 2, col. 1) sucking (“a driving force”) droplets into tubes for transference into other instruments or areas within the conduit system that are used by other instruments as a sample chamber:  (“further comprising the step of dispensing the plurality of plugs into a segment of tubing …” and “further comprising the step of flowing the plurality of plugs and immiscible carrier fluid …”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.B. 2097692 A (Stewart) in view of U.S. 2002/0005354 A1 (Spence et al.).
	In regards to instant claims 19 and 22; Stewart discloses (p. 2, col. 2) the use of an HPLC system and light analysis to automatically monitor the progress of droplets by way of monitoring fluctuations in light propagated through a tube:  (“further comprising the step of providing a detector …”).  Stewart disclose employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant “DNA” work (encompassing “polymerase-chain reaction (PCR)”) (p. 3, col. 2).
	Stewart does not expressly disclose the use of “one or more fluorescent labels” and the detector detecting fluorescence emissions of the one or more labels.  However, Spence et al. discloses (abstract) a microfabricated device for sorting cells based on a desired characteristic, for example, reporter-labeled cells can be sorted by the presence or level of reporter on the cells; wherein, the cells can be sorted into an appropriate branch channel based on the presence or amount of a detectable signal such as an optical signal, with or without stimulation, such as exposure to light in order to promote fluorescence:  (encompassing “detecting fluorescence emissions …”).  Spence et al. discloses (para. [0020]) the detection of cells via fluorescence by way of the cells producing a detectable substance through its interaction with another substance(s) added to a fluid medium including the cells:  (“wherein the at least one other molecules includes one or more fluorescent labels …”).  Stewart (p. 3, col. 2 of Stewart) and Spence et al. (para. [0115]) disclose inventions for DNA analysis; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the fluorescence analyzing techniques of Spence et al. with the compounds carried within the droplets formed by Stewart for the purpose of conducting fluorescence analysis by way of using the binding substance(s) added to a target compound in order to cause fluorescence emissions for DNA and RNA studies (para. [0115] of Spence et al.).  

	In regards to instant claims 20 and 23-24; Spence et al. discloses (para. [0017]) the use of avalanche photodiode or an integrated photodiode with a microscope for detection, and discloses (para. [0075]) an integrated semiconductor laser and/or an integrated photodiode detector are included on a silicon wafer in the vicinity of a detection region:  (“wherein the detector comprises a photodiode …” and “wherein the photodiode has a receive field …”).  Spence et al. discloses (para. [0020]) the detection of cells via fluorescence by way of the cells producing a detectable substance through its interaction with another substance(s) added to a fluid medium including the cells:  (“wherein the photodiode is configured for detection of a fluorescent signal …”).
	In regards to instant claim 21; Stewart discloses a system for mixing volumes of two aqueous reagents from syringes 21-22 within a Y-junction 24 (fig. 8-9 and p. 3, col. 1), wherein the system can be used with more reactants and in biological processes like growing microbes in the droplets of reactants before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “further comprising the step of flowing the plurality of plugs …”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797